SEC Registration Nos. Nos. 811-09877 and 333-34122 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 16 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT ACT OF 1940 Amendment No. 18 XX Calvert Social Index Series, Inc. (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Bethesda, Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4800 William M. Tartikoff 4550 Montgomery Avenue Bethesda, Maryland 20814 (Name and Address of Agent for Service) It is proposed that this filing will become effective X Immediately upon filing pursuant to paragraph (b) on, January 31, 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on, [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on, [date] pursuant to paragraph (a)(2) of rule 485. EXPLANATORY NOTE This amendment is being filed solely to submit exhibits containing risk/return summary information in interactive data format that is identical to the risk/return information filed as part of Post-Effective Amendment No. 12 filed on January 31, 2011. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Bethesda, and State of Maryland on the 16th day of March 2011. CALVERT SOCIAL INDEX SERIES, INC. BY: ** Barbara Krumsiek Senior Vice President and Director SIGNATURES Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on the 16th day of March 2011, by the following persons in the capacities indicated. Signature Title ** D. WAYNE SILBY PRESIDENT AND DIRECTOR ** JOHN G. GUFFEY, JR. DIRECTOR ** BARBARA J. KRUMSIEK SENIOR VICE PRESIDENT AND DIRECTOR ** RONALD M. WOLFSHEIMER PRINCIPAL ACCOUNTING OFFICER ** REBECCA L. ADAMSON DIRECTOR ** RICHARD L. BAIRD, JR. DIRECTOR ** JOY V. JONES DIRECTOR ** TERRENCE J. MOLLNER DIRECTOR ** SYDNEY AMARA MORRIS DIRECTOR ** MILES DOUGLAS HARPER, III DIRECTOR **By: /s/ Lancelot A. King Lancelot A. King Executed by Lancelot A. King, Attorney-in-fact on behalf of those indicated, pursuant to Power of Attorney Forms, incorporated by reference to Registrant's Post-Effective Amendment No. 12, January 31, 2011, Accession Number 0001105446-11-000001. Calvert Social Index Series, Inc. Post-Effective Amendment No. 18 Registration No. 333-34122 EXHIBIT INDEX XBRL Instance Document Ex-101.ins XBRL Taxonomy Extension Schema Document Ex-101.sch XBRL Taxonomy Extension Labels Linkbase Ex-101.lab XBRL Taxonomy Extension Presentation Linkbase Document Ex-101.pre XBRL Taxonomy Extension Definition Linkbase Ex-101.def
